Name: Council Regulation (EC) No 2220/2000 of 28 September 2000 amending Regulation (EEC) No 302/93 on the establishment of a European Monitoring Centre for Drugs and Drug Addiction
 Type: Regulation
 Subject Matter: criminal law;  EU institutions and European civil service;  research and intellectual property;  health;  information and information processing;  European construction
 Date Published: nan

 Avis juridique important|32000R2220Council Regulation (EC) No 2220/2000 of 28 September 2000 amending Regulation (EEC) No 302/93 on the establishment of a European Monitoring Centre for Drugs and Drug Addiction Official Journal L 253 , 07/10/2000 P. 0001 - 0002Council Regulation (EC) No 2220/2000of 28 September 2000amending Regulation (EEC) No 302/93 on the establishment of a European Monitoring Centre for Drugs and Drug AddictionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 308 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) On 8 February 1993, the Council adopted Regulation (EEC) No 302/93(3).(2) The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA), (hereinafter referred to as the "Observatory"), is responsible for establishing and coordinating, in cooperation with the Member States, a European Network on Drugs and Drug Addiction (Reitox).(3) The European Parliament in its resolution of September 1998 on the 1997 Annual Report of the European Monitoring Centre for Drugs and Drug Addiction on the state of the drugs problem in the EU indicated that it regards it as essential that the Observatory should make a start on incorporating the applicant countries from central and eastern Europe and Cyprus into the Reitox network and taking account of data from those countries in its reports and analyses.(4) There is the need to progressively organise the participation of the applicant countries in the Observatory activities and the Reitox core tasks.(5) The PHARE Multi-Beneficiary Drugs Programme aims, in particular, at providing assistance to the central and eastern European countries for the development and strengthening of information systems and networks for collecting, processing and distributing data concerning drugs and drug addiction in these countries.(6) It is desirable directly to entrust the Observatory with the implementation of structural technical assistance projects in the field of information systems for the applicant countries of the central and eastern European countries and other applicant countries with a view to involving them with the activities of the Observatory and establishing structural links with the Reitox network.(7) It is necessary for the Observatory to cover in its approach all PHARE countries which are part of the PHARE Multi-Beneficiary Drugs Programme, including therefore Albania, Bosnia-Herzegovina and the Former Yugoslav Republic of Macedonia.(8) The structural assistance projects to be implemented by the Observatory in applicant countries and countries eligible for the PHARE programme include in particular activities related to coordination and exchange of information, transfer of know how, creation and reinforcement of structural links with the Reitox network and setting up and consolidation of national focal points,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 302/93 is hereby amended as follows:1. Article 1(4) shall be replaced by the following:"4. Without prejudice to Article 2(D)14, the Centre may not take any measure which in any way goes beyond the sphere of information and the processing thereof.";2. the following point shall be added to Article 2(D):"14. It may transfer in applicant countries eligible for the PHARE programme, at the request of the Commission of the European Communities, its know-how and assist in the creation and reinforcement of structural links with the Reitox network and the setting up and the consolidation of the national focal points."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 2000.For the CouncilThe PresidentD. Vaillant(1) OJ C 342 E, 30.11.1999, p. 43.(2) Opinion delivered on 16 June 2000 (not yet published in the Official Journal).(3) OJ L 36, 12.2.1993, p. 1. Regulation amended by Regulation (EC) No 3294/94 (OJ L 341, 30.12.1994, p. 7).